                          Case 1:20-cv-00008-JRH-BKE Document 24 Filed 08/28/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                        United States District Court
                                                 Southern District of Georgia
                  JOSEPH ALLEN CLARK, III,

                              Petitioner,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 120-008

                  TIMOTHY C. WARD, Commissioner,
                  Georgia Department of Corrections,

                             Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with the Court's Order of August 28, 2020, the Report and Recommendation

                     of the Magistrate Judge is ADOPTED as the opinion of the Court, Respondent's Motion to Dismiss

                     is GRANTED, the instant petition brought pursuant to 28 U.S.C. § 2254 is DISMISSED as

                     untimely, and a COA in this case is DENIED. Judgment is entered in favor of the Respondent,

                     TIMOTHY C. WARD, and this civil action stands CLOSED.




            08/28/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
